Fourth Court of Appeals
                                       San Antonio, Texas
                                                May 5, 2014

                                           No. 04-14-00185-CR

                                     IN RE Otto Ray KIETZMAN

                                    Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice

        On April 2, 2014, relator filed a motion for reconsideration which refers to both this
original mandamus proceeding and relator’s appeal in No. 04-14-00106-CR. The panel has
considered relator’s motion and, to the extent that relator seeks reconsideration of this court’s
opinion denying mandamus relief issued April 2, 2014, it is DENIED.

           It is so ORDERED on May 5th, 2014.                                        PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle
                        Clerk of Court




1
  This proceeding arises out of Cause No. 2013W0631, styled The State of Texas v. Otto Ray Kietzman, pending in
the Criminal District Court, Magistrate Court, Bexar County, Texas, the Honorable Andrew Carruthers presiding.